1    Annette T. Smurr, Esq., SBN 138052
     LAW OFFICE OF ANNETTE T. SMURR
2    2100 Tulare Street, Suite 529
     Fresno, California 93721
3    Telephone: (559) 441-7100
     Facsimile: (559) 441-7119
4

5    Attorney for Defendant: FABIO CAZARES
6

7
                          IN THE UNITED STATES DISTRICT COURT FOR THE
8
                                 EASTERN DISTRICT OF CALIFORNIA
9

10
                                                    ) CASE NO: 1:09-cr-00272-DAD
11                                                  )
     UNITED STATES OF AMERICA,
                                                    )
12                                                  )
                    Plaintiff,                      )
13                                                  ) ORDER
                    vs.                             )
14                                                  )
     FABIO CAZARES,                                 )
15                                                  )
                    Defendant.                      )
16                                                  )
                                                    )
17

18
              GOOD CAUSE APPEARING, attorney Annette T. Smurr is hereby relieved as

19   Attorney of Record for Defendant, Fabio Cazares in the above-entitled case.1

20   IT IS SO ORDERED.
21
         Dated:    September 27, 2019
22                                                     UNITED STATES DISTRICT JUDGE
23
     1
       The court grants the motion to be relieved as counsel of record despite what appear to be a
24   number of misstatements in the pending motion. First, in her motion attorney Smurr twice
25
     represents that she was appointed by this court to represent defendant Fabio Cazares. (Doc. No.
     401 at 1, 3.) The court’s docket does not support this assertion, reflecting instead that attorney
26   Smurr was the defendant’s retained counsel of record. In addition, attorney Smurr represents
     that she has been advised by the Office of the Federal Defender that a panel attorney “needs to
27   accept appointment to represent this defendant[.]” However, there is reason to believe that
28
     attorney Smurr did not consult with that office about this matter. Nonetheless, the motion to
     withdraw will be granted. If defendant Fabio Cazares is in need of appointed counsel, a financial
     affidavit will need to be completed by him before counsel can be appointed.


                                             PROSPOSED ORDER
